Black, C.
— The appellee has moved to dismiss this appeal, for the reason that the assignment of errors does not conform to Rule 1 of this court, which requires that “ The assignment of errors shall contain the full names of the parties,” etc.
For names of parties, this assignment contains the following:
“In the Matter of the Glaim of George Service v. The Estate of William Thomas.
“The appellant, the Estate of William Thomas, deceased, for assignment of errors in said cause, says,” etc.
. Under former decisions of this court, this is not a compliance with the rule. Estate of Peden v. Noland, 45 Ind. 354; State, ex rel., v. Delano, 34 Ind. 52; Louisville, etc., R. W. Co. v. Head, 71 Ind. 176; Kiley v. Perrin, 69 Ind. 387; Henderson v. Halliday, 10 Ind. 24.
The appeal should be dismissed.
Per Curiam. — It is ordered, upon the foregoing opinion, that the appeal be dismissed.